IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 44644

STATE OF IDAHO,                                 )    2017 Unpublished Opinion No. 644
                                                )
       Plaintiff-Respondent,                    )    Filed: November 16, 2017
                                                )
v.                                              )    Karel A. Lehrman, Clerk
                                                )
TRAVIS WILLIAM COATS,                           )    THIS IS AN UNPUBLISHED
                                                )    OPINION AND SHALL NOT
       Defendant-Appellant.                     )    BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Fifth Judicial District, State of Idaho, Twin
       Falls County. Hon. Randy J. Stoker, District Judge.

       Order of the district court denying motion to suppress, affirmed.

       Williams, Meservy & Lothspeich, LLP; James C. Meservy, Jerome, for appellant.
       James C. Meservy argued.

       Hon. Lawrence G. Wasden, Attorney General; Ted S. Tollefson, Deputy Attorney
       General, Boise, for respondent. Ted S. Tollefson argued.
                 ________________________________________________

GRATTON, Chief Judge
       Travis William Coats appeals from the district court’s judgment of conviction entered
upon his conditional guilty plea to operating a motor vehicle while under the influence of an
intoxicating substance. Specifically, Coats challenges the district court’s denial of his motion to
suppress the test results of a warrantless blood draw. We affirm.
                                                I.
                     FACTUAL AND PROCEDURAL BACKGROUND
       Coats rear-ended a minivan that was stopped at a red stoplight. Responding officers
observed that Coats was lethargic, his speech was slurred, and he had a difficult time following
the officers’ directions. An officer administered field sobriety tests to Coats. The officers’
observations led them to believe that Coats was operating a motor vehicle while under the
influence of alcohol or other intoxicating substances.


                                                 1
       An officer transported Coats to the Twin Falls County Jail and administered a
breathalyzer test to Coats. Coats provided two breath samples. The results revealed that Coats
had no alcohol in his system. The officer then advised Coats of his Miranda 1 rights, and Coats
invoked his right to remain silent. The officer then asked Coats if he would be willing to go to
the hospital for a blood draw. Coats orally agreed.
       The officer transported Coats to the hospital for the blood draw. At the hospital, the
officer read the blood draw authorization form aloud to Coats. It read: “I grant permission for
my blood to be taken.” Coats signed the form. A nurse drew Coats’ blood, and the blood was
sent to the state forensic lab for testing. The test results revealed that Coats’ blood contained the
drugs Carisoprodol, 2 Meprobamate, and Diazepam. Ultimately, the State charged Coats with
felony DUI, Idaho Code § 18-8005(6).
       Coats filed a motion to suppress the statements he made to police after invoking his right
to remain silent and the results of the warrantless blood draw. Following a hearing, the district
court partially granted Coats’ motion and suppressed the statements elicited in violation of
Miranda. However, the court partially denied the motion and declined to suppress the results of
the blood draw. Coats entered a conditional guilty plea and reserved the right to appeal the
district court’s partial denial of his motion to suppress. The district court entered judgment and
imposed a unified eight-year sentence with four years determinate. Coats timely appeals.
                                                 II.
                                            ANALYSIS
       Coats asserts the district court erred in denying his motion to suppress the blood test
results from the warrantless blood draw for two reasons. First, he argues he did not give
voluntary actual consent to the blood draw, and he argues he revoked implied consent to the
blood draw. Second, he argues that the blood draw results were suppressible as the fruit of
police misconduct pursuant to Wong Sun v. United States, 371 U.S. 471 (1963). The State
asserts that Coats gave voluntary actual consent for the blood draw, Coats never revoked implied
consent, and that the fruit of the poisonous tree doctrine is inapplicable.
       The standard of review of a suppression motion is bifurcated. When a decision on a
motion to suppress is challenged, we accept the trial court’s findings of fact that are supported by

1
       See Miranda v. Arizona, 384 U.S. 436 (1966).
2
       Carisoprodol is a muscle relaxant marketed under the brand name Soma.
                                                  2
substantial evidence, but we freely review the application of constitutional principles to the facts
as found. State v. Atkinson, 128 Idaho 559, 561, 916 P.2d 1284, 1286 (Ct. App. 1996). At a
suppression hearing, the power to assess the credibility of witnesses, resolve factual conflicts,
weigh evidence, and draw factual inferences is vested in the trial court. State v. Valdez-Molina,
127 Idaho 102, 106, 897 P.2d 993, 997 (1995); State v. Schevers, 132 Idaho 786, 789, 979 P.2d
659, 662 (Ct. App. 1999).
       Because it is dispositive of this matter, we turn to the question of whether Coats gave
voluntary actual consent to the warrantless blood draw. Coats argues that his actual consent was
not voluntarily given because the officer engaged in misconduct calculated solely to gain Coats’
consent by deceit, and because Coats was in a vulnerable state when he consented. The district
court concluded that Coats consented to the blood draw through voluntary actual consent given
to the officer. We agree.
       The United States Constitution and the Idaho Constitution both prohibit unreasonable
searches and seizures of persons or property. U.S. CONST. amend. IV; Idaho CONST. art. I, § 17.
Requiring a person to submit to a blood draw for evidentiary testing is a search and seizure under
the Fourth Amendment. Schmerber v. California, 384 U.S. 757, 767 (1966). Warrantless
searches are presumptively unreasonable under the Fourth Amendment. State v. Lutton, 161
Idaho 556, 560, 388 P.3d 71, 75 (Ct. App. 2017). Therefore, a warrantless blood draw is
presumptively unreasonable under the Fourth Amendment. Missouri v. McNeely, 569 U.S. 141,
(2013); State v. Wulff, 157 Idaho 416, 419, 337 P.3d 575, 578 (2014).
       The State may overcome this presumption by demonstrating that a warrantless search fell
within a well-recognized exception to the warrant requirement. State v. Weaver, 127 Idaho 288,
290, 900 P.2d 196, 198 (1995); State v. Smith, 152 Idaho 115, 118, 266 P.3d 1220, 1223 (Ct.
App. 2011). Consent is one such exception to the warrant requirement. Lutton, 161 Idaho at
560, 388 P.3d at 75. Consent must be voluntary and not the result of duress or coercion, either
direct or implied. Id. An individual’s consent is involuntary “if his will has been overborne and
his capacity for self-determination critically impaired.” Schneckloth v. Bustamonte, 412 U.S.
218, 225 (1973). To determine whether a subject’s will was overborne in a particular case, the
court must assess the totality of all the surrounding circumstances. Id. at 226. Accordingly,
whether consent was granted voluntarily, or was the product of coercion, is a factual
determination to be based upon the surrounding circumstances, accounting for subtly coercive

                                                 3
police questions and the possibly vulnerable subjective state of the party from whom consent is
elicited. Schneckloth, 412 U.S. at 229; State v. Hansen, 138 Idaho 791, 796, 69 P.3d 1052, 1057
(2003); State v. Jaborra, 143 Idaho 94, 97, 137 P.3d 481, 484 (Ct. App. 2006); State v.
Dominguez, 137 Idaho 681, 683, 52 P.3d 325, 327 (Ct. App. 2002).
       Importantly, the trial court is the proper forum for the “careful sifting of the unique facts
and circumstances of each case” necessary in determining voluntariness. Schneckloth, 412 U.S.
at 233. However, even if the evidence is equivocal and somewhat in dispute, if the trial court’s
finding of fact is based on reasonable inferences that may be drawn from the record, it will not
be disturbed on appeal since our standard of review requires that we accept a trial court’s factual
findings unless they are clearly erroneous. State v. Post, 98 Idaho 834, 837, 573 P.2d 153, 156
(1978), overruled on other grounds by State v. Bottelson, 102 Idaho 90, 625 P.2d 1093 (1981);
see also Hansen, 138 Idaho at 795, 69 P.3d at 1056; State v. McCall, 135 Idaho 885, 886, 26
P.3d 1222, 1223 (2001). Findings will not be deemed clearly erroneous if they are supported by
substantial evidence in the record. State v. Benson, 133 Idaho 152, 155, 983 P.2d 225, 228 (Ct.
App. 1999).
       In regard to giving actual consent, the district court found that under the totality of
circumstances, “Coats orally consented to the blood draw while in the Twin Falls County Jail”
and consented again “some 20-30 minutes after the oral agreement, in writing” by signing the
written authorization form. Although the blood draw authorization form was never admitted into
evidence, this finding is supported by the preliminary hearing testimony of the arresting officer:
       Q.       Again, you indicate that Mr. Coats consented to that blood draw?
       A.       Yes, he did.
       This finding is also supported by the audio recording that was admitted as Defendant’s
Exhibit A. The following conversation occurred at the Twin Falls County Jail and can be heard
in that recording:
       Officer:        Would you be willing to let the hospital draw blood so that we can
                       do a blood test to see what is in your system?
       Coats:          Is that necessary?
       Officer:        I think you are on something--okay? I think you’ve taken
                       something, obviously, that is impairing your ability to function.
       Coats:          Yeah.
       Officer:        And you were driving and you got in an accident. A bad accident.
                       I mean you did a lot of damage. You were lucky that none of the
                       kids in the car were actually injured.
       Coats:          Exactly.
                                                 4
       Officer:         Okay, so I want to know what caused that because I think there is
                        something in your system that is causing you to act the way you
                        are. I just want to know what that is. There are two ways I can
                        find out. You can tell me . . . .
       Coats:           I didn’t . . . I don’t drink.
       Officer:         We’ve ruled out alcohol--It wasn’t alcohol. I have ruled that out. I
                        am wondering what it was though. Because you told me you don’t
                        have any medical issues you are not a diabetic but you can’t stand
                        up for longer than three seconds without almost falling over.
       ....
       Officer:         So, if we go to the hospital and I ask the nurse to draw your blood,
                        would you be willing to allow her to draw your blood so I can test
                        it to see exactly how much Soma you have in your system[?]
       Coats:           Yeah.
       Officer:         You would? Okay.
       Coats:           That would help me out.
       Officer:         Well, it would help the situation out for, you know, figuring out
                        what exactly it is. I can’t say necessarily it would help you out or
                        help me out. It’s just the course of action that we would want to
                        do. Okay?
Additionally, in that recording, the officer can be heard reading the blood draw authorization
form to Coats:
       Officer:         This is saying, “I grant permission for my blood to be taken.” If
                        you just put a signature, I can hold it for you.
Then, Coats can be heard signing the form.
       Finally, this finding is supported by the officer’s testimony at the motion to suppress
hearing:
       Q.        All right. And where did he sign that?
       A.        He signed the permission for the blood draw in the E.R. at St. Luke’s Magic
                 Valley in Twin Falls.
       ....
       Q.        Officer, you talked about a document that the defendant signed at the hospital
                 with regards to the blood draw?
       A.        Yes.
       Q.        Can you explain that document?
       A.        Yes. It’s a small, if I remember correctly, white piece of paper with red
                 printing on it that comes in the state lab blood draw kit that states that they
                 give . . . . It states that it gives permission for their blood to be drawn. I
                 read that to him, and then he signed it.
       Q.        All right. And when you read that to him, did you read it to him verbatim?
       A.        Yes, I did.
       Q.        And have you listened to the audio recording in this case?
       A.        Yes, I have.

                                                  5
       Q.      And does that audio recording accurately record you reading that document
               verbatim to the defendant?
       A.      Yes, it does.
       Q.      Following your reading of that document, did he sign it?
       A.      Yes, he did.
       Q.      And then was the defendant’s blood drawn pursuant to his consent?
       A.      Yes, it was.
Thus, this finding is supported by substantial evidence in the record.
       With regard to the voluntariness of Coats’ consent, the district court “[found] that Coats
was not ‘coerced’ into consent” since the officer “did not use any [subtly coercive police] tactics
here, nor was Coats in a vulnerable subjective state.” This finding is supported both by the
officer’s testimony at the motion to suppress hearing and the audio recording admitted as
Defendant’s Exhibit A.     The discussion between the officer and Coats was conducted in
conversational tones. The officer never threatened Coats, and he was not overbearing. The
officer made no false assertions. He answered Coats’ questions honestly and candidly. When
Coats invoked his right to remain silent, the officer verified that Coats had done so. After Coats
orally consented, he stated: “[The blood draw] would help me out.” 3 On his own volition, the
officer clarified by explaining to Coats that the testing would help figure out what was in Coats’
system, but that it would not necessarily help Coats. Despite hearing the officer’s clarification,
Coats traveled to the hospital with the officer and signed the consent form. Furthermore,
although Coats’ speech was slurred, it is discernible in the recording. Importantly, Coats was
cognizant enough to ask the officer questions and to assert his right to remain silent before
consenting to the blood draw. Thus, the district court’s finding is supported by substantial
evidence in the record. Accordingly, we conclude the district court’s finding that Coats’ gave
voluntary actual consent was based on a totality of the circumstances and is supported by
substantial evidence in the record.
       Because the issue of whether Coats gave voluntary actual consent is dispositive, we need
not address Coats’ arguments regarding implied consent and the fruit of the poisonous tree.




3
       Coats presents this remark in his brief as a question. The district court and the State
present this remark as a statement. Whether the remark was a question or a statement is
immaterial. The officer’s response correctly advised that it would not necessarily help Coats.


                                                 6
                                           III.
                                     CONCLUSION
       Coats gave voluntary actual consent for the warrantless blood draw. Accordingly, the
district court did not err in denying Coats’ motion to suppress the test results from the
warrantless blood draw.
       Judge GUTIERREZ and Judge HUSKEY CONCUR.




                                            7